Exhibit 10.3

 



Execution Version





FIRST AMENDMENT

FIRST AMENDMENT, dated as of April 21, 2020 (this “Amendment”), to the Credit
Agreement, dated as of December 19, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders thereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth herein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:

SECTION 1.          Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2.          Amendments to the Credit Agreement.

(a)                The definition of “Bail-In Action” is hereby deleted in its
entirety and the following shall be substituting therefor:

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(b)                The definition of “Bail-In Legislation” is hereby deleted in
its entirety and the following shall be substituting therefor:

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

   

 

2

(c)                The definition of “Consolidated EBITDA” is hereby amended by
adding the following at the end thereof:

“Notwithstanding the foregoing, for each of the fiscal quarters ending June 30,
2020, September 30, 2020 and December 31, 2020, the Consolidated EBITDA shall be
$670,600,000.”

(d)                The definition of “Material Adverse Effect” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder, provided, that
notwithstanding anything to the contrary set forth herein, solely for purposes
of determinations that are made during the period from the Closing Date through
and including December 31, 2020 of whether a Material Adverse Effect exists, the
direct and indirect impacts of the COVID-19 Pandemic on the business, property,
liabilities (actual and contingent), operations, condition (financial or
otherwise), results of operations, or prospects of the Borrower and its
Subsidiaries taken as a whole that were disclosed to the Lenders on or prior to
the Closing Date shall not be deemed to constitute a Material Adverse Effect.

(e)                The definition of “Maximum Leverage Ratio” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Maximum Leverage Ratio”: (i) for the fiscal quarters ending June 30, 2020,
September 30, 2020 and December 31, 2020, the Maximum Leverage Ratio shall be
4.75 to 1.00, (ii) for the fiscal quarter ending March 31, 2021, the Maximum
Leverage Ratio shall be 4.50 to 1.00, (iii) for the fiscal quarter ending June
30, 2021, the Maximum Leverage Ratio shall be 4.25 to 1.00, (iv) for the fiscal
quarter ending September 30, 2021, the Maximum Leverage Ratio shall be 4.00 to
1.00 and (v) for the fiscal quarter ending December 31, 2021 and each fiscal
quarter thereafter, the Maximum Leverage Ratio shall be 3.75 to 1.00; provided
that, solely with respect to fiscal quarters ending on or after March 31, 2022,
(a) for the two consecutive fiscal quarters ended immediately following the
consummation of any Qualified Acquisition (including the fiscal quarter in which
such Qualified Acquisition occurs), the Maximum Leverage Ratio shall be 4.75 to
1.00, (b) for the fiscal quarter ended immediately after such two fiscal
quarters referred to in clause (a), the Maximum Leverage Ratio shall be 4.50 to
1.00, (c) for the fiscal quarter ended immediately after the fiscal quarter
referred to in clause (b), the Maximum Leverage Ratio shall be 4.25 to 1.00 and
(d) for the fiscal quarter ended immediately after the fiscal quarter referred
to in clause (c), the Maximum Leverage Ratio shall be 4.00 to 1.00 (and, for the
avoidance of doubt, for each fiscal quarter ended after the fiscal quarter
referred to in clause (d), the Maximum Leverage Ratio shall be 3.75 to 1.00).

(f)                 The definition of “Qualified Acquisition” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Qualified Acquisition”: any transaction permitted under this Agreement and
consummated on or after the Closing Date, (a) by which the Borrower or any of
its

   

 

3

Subsidiaries (i) acquires any going concern or business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division or business unit thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires at least a majority (in number
of votes) of the Capital Stock of a Person if the aggregate amount of
Indebtedness incurred by the Borrower and its Subsidiaries to finance the
purchase price and other consideration for such transaction, plus the amount of
Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.

(g)                The definition of “Write-Down and Conversion Powers” is
hereby deleted in its entirety and the following shall be substituting therefor:

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(h)                The following new definition is hereby added to subsection
1.1 of the Credit Agreement in the alphabetical order:

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“COVID-19 Pandemic”: the novel strain of coronavirus (SARS-Cov-2) (including all
additional variations and strains thereof) and its disease commonly known as
COVID-19 (“COVID-19”), which was declared to be a global pandemic by the World
Health Organization on March 11, 2020.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or any option, warrant or other right to acquire any such
Capital Stock.

   

 

4

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(i)                 The last sentence of subsection 3.3 of the credit Agreement
is hereby deleted in its entirety and the following shall be substituting
therefor:

In no event shall there be more than ten Tranches outstanding at any time,
unless the Borrower and the Administrative Agent shall so agree.

(j)                 Section 9 of the Credit Agreement is hereby amended to
include the following as a new subsection 9.6:

9.6       Limitation on Restricted Payments. On or before the date on which
financials are delivered pursuant to subsection 8.1(a) with respect to the
fiscal quarter ending June 30, 2021, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Capital Stock payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Capital Stock and (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

(k)                Section 13.6(g) of the Credit Agreement is hereby deleted in
its entirety and the following shall be substituting therefor:

(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender in
accordance with applicable law; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(l)                 Section 13.20 of the Credit Agreement is hereby deleted in
its entirety and the following shall be substituting therefor:

13.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-

   

 

5

Down and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)       the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)       a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 3.          Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which (a) the
Borrower, the Administrative Agent and the Majority Lenders shall have executed
and delivered to the Administrative Agent this Amendment and (b) all fees and
expenses payable to the Administrative Agent, the other agents and any Lender
shall have been paid.

SECTION 4.          Representation and Warranties. To induce the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:

(a)                Corporate Power; Authorization; Enforceable Obligations.

(i)                 The Borrower has the corporate power and authority, and the
legal right, to make and deliver this Amendment and to perform the Loan
Documents, as amended by this Amendment, to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment and the performance of the Loan Documents, as so
amended, to which it is a party.

(ii)               No consent or authorization of, filing with (other than the
Borrower’s public filing of the Amendment on Form 8-K, if applicable), or notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required with respect to the Borrower or any of its Subsidiaries in
connection with the execution and delivery of this Amendment or with the
performance, validity or enforceability of the Loan Documents, as amended by
this Amendment, to which the Borrower is party.

(iii)             This Amendment has been duly executed and delivered on behalf
of the Borrower.

   

 

6

(iv)              This Amendment and each Loan Document, as amended by this
Amendment, to which the Borrower is a party constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(b)                Representations and Warranties. The representations and
warranties (except for those made in subsections 6.13 and 6.14 of the Credit
Agreement) made by the Borrower in or pursuant to the Loan Documents are true
and correct in all material respects on and as of the Amendment Effective Date,
after giving effect to the effectiveness of this Amendment, as if made on and as
of the Amendment Effective Date.

SECTION 5.          Payment of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

SECTION 6.          No Other Amendments; Confirmation. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.

SECTION 7.          Governing Law; Counterparts.

(a)                This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York. The provisions of subsections 13.12 and 13.17
of the Credit Agreement are incorporated herein, mutatis mutandis.

(b)                This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by facsimile
transmission or in electronic (i.e., “pdf” or “tif”) format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

SECTION 8.          Miscellaneous.

(a)                Upon and after the Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document.

(b)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents. It is the intent of the
parties hereto, and the

   

 

7

parties hereto agree, that this Amendment shall not constitute a novation of the
Credit Agreement, any other Loan Document or any of the rights, obligations or
liabilities thereunder.

 

 

 

 

 

 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

  BOSTON SCIENTIFIC CORPORATION                   By: /s/ Robert J. Castagna    
Name:   Robert J. Castagna     Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender                   By: /s/ Darin Mullis     Name:   Darin Mullis    
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

 

  BANK OF AMERICA, N.A.,
           as a Lender                   By: /s/ Darren Merten     Name:  
Darren Merten     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

 

  BARCLAYS BANK PLC,
           as a Lender                   By: /s/ Ronnie Glenn     Name:   Ronnie
Glenn     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  CITIBANK, N.A.,
as a Lender                   By: /s/ Pranjal Gambhir     Name:   Pranjal
Gambhir     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  DEUTSCHE BANK AG NEW YORK BRANCH,
           as a Lender                   By: /s/ Ming K. Chu     Name:   Ming K.
Chu    ming.k.chu@db.com     Title: Director           +1-212-250-5451          
                By: /s/ Annie Chung     Name:   Annie Chung
   annie.chung@db.com     Title: Director           +1-212-250-6375

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  GOLDMAN SACHS BANK USA,
           as a Lender                   By: /s/ Annie Carr     Name:   Annie
Carr     Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  JPMORGAN CHASE BANK, N.A.
as a Lender                   By: /s/ Stephen Lescher     Name:   Stephen
Lescher     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  BNP Paribas as a Lender                   By: /s/ John T Bosco     Name:  
John T Bosco     Title: Managing Director                                   By:
/s/ Michael Pearce     Name:   Michael Pearce     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  DNB Capital, LLC
           as a Lender                   By: /s/ Samantha Stone     Name:  
Samantha Stone     Title: Vice President                   By: /s/ Mita
Zalavadia     Name:   Mita Zalavadia     Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  Intesa Sanpaolo S.p.A., New York Branch,
           as a Lender                   By: /s/ Alessandro Toigo     Name:  
Alessandro Toigo     Title: Head of Corporate Desk for ISP NY                  
By: /s/ Jennifer Feldman Facciola     Name:   Jennifer Feldman Facciola    
Title: Relationship Manager & Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  MUFG Bank, Ltd., as a Lender                   By: /s/ David Meisner    
Name:   David Meisner     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  Royal Bank of Canada, as a Lender                   By: /s/ Scott MacVicar    
Name:   Scott MacVicar     Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  SOCIETE GENERALE,
           as a Lender                   By: /s/ Kimberly Metzger     Name:  
Kimberly Metzger     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  STANDARD CHARTERED BANK,
           as a Lender                   By: /s/ James Beck     Name:   James
Beck     Title: Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  THE BANK OF NOVA SCOTIA,
           as a Lender                   By: /s/ Arjun Talwalkar     Name:  
Arjun Talwalkar     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  The Toronto-Dominion Bank, New York Branch,
           as a Lender                   By: /s/ Maria Macchiaroli     Name:  
Maria Macchiaroli     Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  US Bank, National Association, as a Lender                   By: /s/ Michael
West     Name:   Michael West     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

 

  ALLIED IRISH BANKS, P.L.C.,
as a Lender                   By: /s/ Conor Brogan     Name:   Conor Brogan    
Title: Senior Manager,
AIB Corporate Banking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement

   

